Conforming to what was said by the Supreme Court on rehearing. 198 So. 716 on petition for certiorari to this court in this case, we here and now enter judgment in favor of the plaintiff (appellee) and against the defendant (appellant) for the sum of $206.91 — the amount agreed upon between the parties as being due, in accordance with said opinion, on April 10, 1939, the date of the rendition of the judgment by the trial court — plus the interest accrued thereon to date of payment of judgment. As so corrected the judgment will stand affirmed. Code, Secs. 7318, 9498 and 9502.
Corrected and affirmed.